DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/075795, filed on March 6, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 30, 2019, April 22, 2020, September 23, 2020, January 6, 2021, April 10, 2021 and October 7, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 20 and 25 are objected to because of the following informalities:  In Claims 20 and 25, the recitation of a “third network-side device” has no relevance, as there are no further limitations for the third network device in the respective claims. 
Claim 24, dependent on claim 20, recites limitations for a third network-side device (because claim 24 recites “a” third network-side device, Examiner believes that 
Because no claims dependent from claim 25 make any further mention of the third network-side device, the third network-side device is presently unnecessary to recite in claim 25. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 20, 24, 25 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al, U.S. Patent Application Publication No. 20140228034 A1 (hereinafter Gao, included as part of Applicant’s Information Disclosure Statement).

Regarding Claim 1, Gao discloses a method for handover control (e.g., FIG. 5; ¶ [0047], inter-PLMN (public land mobile network) handover process), comprising:
sending, by a first network-side device (e.g., FIG. 5, source eNB), a first handover request to a second network-side device (e.g., FIG. 5, source eNB sends handover request to target eNB through MME), wherein the first network-side device is applied to a first network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and a terminal is attached to the first network (e.g., FIG. 5 UE attached to source eNB), and the first handover request contains first terminal information of the terminal (e.g., FIG. 5, steps 502, 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over and immediate MDT (minimization drive test, measurement report) configuration information of the UE), and the first terminal information is used for the second network-side device to configure a resource prepared for handover to the second network for the terminal (e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN selected by the source base station for the UE is in the information about a list of all PLMNs to which the target handover cell belongs, the target base station prepares resources required by the handover) when determining that the first terminal information meets a predetermined condition for initiating a handover operation (e.g., ¶ [0087], When it is determined that the target PLMN of the UE is the same as one PLMN in the MDT-allowable PLMN list of the UE).

Claim 5, Gao discloses all the limitations of the method according to claim 1.
Gao discloses wherein the method further comprises: sending, by the first network-side device, a second handover request to a third network- side device (e.g., FIG. 6, step 602, the source base station selects a suitable target cell for the UE (i.e., a different target cell than interpreted for claim 1 examination)), wherein the second handover request comprises third terminal information of the terminal (e.g., ¶ [0094], target PLMN of the UE in the MDT-allowable PLMN list of the UE), and the third network-side device is applied to a third network (e.g., ¶ [0094], target cell may belong to more than one PLMN), and the third terminal information is used for the third network-side device to send a handover preparation rejection message to the first network-side device when determining that the third terminal information does not meet the predetermined condition for initiating the handover operation (e.g., ¶ [0095], if it is determined that the target PLMN selected by the source base station for the UE is not in the information about a list of all PLMNs to which the target handover cell belongs, the target base station may reject this handover); receiving, by the first network-side device, the handover preparation rejection message and releasing a resource prepared for handover to the third network (e.g., ¶ [0095], target base station may not prepare resources required by the handover if there is rejection, and not prepare for handover with source cell).  

Regarding Claim 20, Gao discloses a network-side device (e.g., FIG. 5, source eNB), applied to a mobile communication system (e.g., FIG. 5) comprising a first network-side device (e.g., FIG. 5, source eNB), a second network-side device (e.g., FIG. 5, target eNB), a third network-side device (e.g., ¶ [0087], a different eNB, in same or different PLMN, which may be part of MDT-allowable PLMN list of the UE), and a terminal (e.g., FIG. 5, UE), wherein the network-side device is the first network-side device (e.g., FIG. 5, source eNB), and the network- side device comprises a processor (e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by one or more integrated circuits (e.g., with processor)) and a receiver (e.g., FIG. 5, source eNB can receive information), wherein the processor is used for sending a first handover request to the second network-side device through the transceiver (e.g., FIG. 5, source eNB sends handover request to target eNB through MME), wherein the first network-side device is applied to a first network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and the terminal is attached to the first network (e.g., FIG. 5 UE attached to source eNB), and the first handover request contains first terminal information of the terminal (e.g., FIG. 5, steps 502, 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over and immediate MDT (minimization drive test, measurement report) configuration information of the UE), and the first terminal information is used for the second network-side device to configure a resource prepared for handover to the second network for the terminal (e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN when determining that the first terminal information meets a predetermined condition for initiating a handover operation (e.g., ¶ [0087], When it is determined that the target PLMN of the UE is the same as one PLMN in the MDT-allowable PLMN list of the UE).  

Regarding Claim 24, Gao discloses all the limitations of the network-side device according to claim 20.
The functional limitations of Claim 24 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 24.  

Regarding Claim 25, Gao discloses a network-side device (e.g., FIG. 5, target eNB), applied to a mobile communication system (e.g., FIG. 5) comprising a first network-side device (e.g., FIG. 5, source eNB), a second network-side device (e.g., FIG. 5, target eNB), a third network-side device (e.g., ¶ [0087], a different eNB, in same or different PLMN, which may be part of MDT-allowable PLMN list of the UE), and a terminal (e.g., FIG. 5, UE), wherein the network-side device is the second network-side device (e.g., FIG. 5, target eNB), and the network- side device comprises a processor (e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by and a receiver (e.g., FIG. 5, source eNB can receive information), wherein the processor is used for receiving a first handover request sent by the first network-side device through the transceiver (e.g., FIG. 5, source eNB sends handover request to target eNB through MME), wherein the first network-side device is applied to a first network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and the terminal is attached to the first network (e.g., FIG. 5 UE attached to source eNB), and the first handover request contains first terminal information of the terminal (e.g., FIG. 5, steps 502, 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over and immediate MDT (minimization drive test, measurement report) configuration information of the UE), and the first handover request comprises first terminal information of the terminal (e.g., FIG. 5, steps 502, 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over and immediate MDT (minimization drive test, measurement report) configuration information of the UE) and configuring a resource prepared for handover to the second network for the terminal (e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN selected by the source base station for the UE is in the information about a list of all PLMNs to which the target handover cell belongs, the target base station prepares resources required by the handover, and transmits a HANDOVER REQUEST ACKNOWLEDGE message to the MME after the preparation is when determining that the first terminal information meets a predetermined condition for initiating a handover operation (e.g., ¶ [0087], When it is determined that the target PLMN of the UE is the same as one PLMN in the MDT-allowable PLMN list of the UE).

Regarding Claim 32, Gao discloses a network-side device (e.g., FIG. 5, source eNB), applied to a mobile communication system (e.g., FIG. 5) comprising a first network-side device (e.g., FIG. 5, source eNB), a second network-side device (e.g., FIG. 5, target eNB), and a terminal (e.g., FIG. 5, UE), wherein the network-side device is the first network-side device (e.g., FIG. 5, source eNB), and the network- side device comprises a processor (e.g., ¶ [0098], all or part of steps in the above method can be implemented by programs instructing related hardware, or can also be implemented by one or more integrated circuits (e.g., with processor)) and a receiver (e.g., FIG. 5, source eNB can receive information), wherein the processor is used for receiving access association information sent by the second network-side device through the transceiver (e.g., FIG. 5; ¶ [0087], source eNB acquires information about a list of all PLMNs to which the target cell belongs, which may be acquired from the target base station), wherein the first network-side device is applied to a first network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which source cell (source eNB) belongs), and the second network-side device is applied to a second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs), and the terminal is attached to the first network (e.g., FIG. 5 UE attached to source eNB); and determining the second network as a candidate network according to the access association information (e.g. FIG. 5, step 502; ¶ [0087], source eNB selects a suitable target cell for the UE, acquires information (e.g., from target eNB) about the list of all PLMNs, and determines target eNB to send handover request (through MME) to) and sending a handover request to the second network-side device (e.g., FIG. 5, step 503; ¶ [0087] [0088], HANDOVER REQUIRED message carries identity information of a target PLMN to which the UE is to be handed over, sent to target eNB (through MME)), wherein the handover request is used for instructing the second network-side device to configure a resource prepared for handover to the second network for the terminal (e.g., FIG. 5, step 504; ¶ [0089], if it is determined that the target PLMN selected by the source base station for the UE is in the information about a list of all PLMNs to which the target handover cell belongs, the target base station prepares resources required by the handover).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 21, 22, 26-28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tamura et al, U.S. Patent Application Publication No. 20140126545 A1 (hereinafter Tamura, included as part of Applicant’s Information Disclosure Statement). In further view of Park et al, Korean Patent Application Publication No. KR 20100071850 A (hereinafter Park; using Google translated version of the original Korean document).

Regarding Claim 2, Gao discloses all the limitations of the method according to claim 1. 
Gao discloses wherein after the first network-side device sends the first handover request to the second network-side device (e.g., FIG. 5, steps 502, 503), the method further comprises: 
receiving, by the first network-side device, a handover preparation confirmation message sent by the second network-side device (e.g., FIG. 5, step 504, 505; ¶ [0090], source eNB receives HANDOVER COMMAND from MME in response to the target eNB having sent HANDOVER REQUEST ACKNOWLEDGE message).
Gao discloses the source eNB sending a HANDOVER COMMAND to the terminal for handover to the target eNB (e.g., FIG. 5, step 506), but does not expressly disclose sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second network to obtain a first measurement result, and send a handover confirmation message to the second network-side device when detecting that the first measurement result meets a first measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover.  
Tamura discloses sending a measurement configuration for handover to the second network to the terminal (e.g., FIG. 1, CONDITIONAL HANDOVER wherein the measurement configuration for handover is used for the terminal to measure a network channel condition of the second network to obtain a first measurement result (e.g., ¶ [0045], Upon receipt of the conditional handover command, the terminal UE1 consecutively monitors whether or not predetermined conditions to be described later are satisfied; e.g., ¶ [0050] [0051], Condition 1 is that PDSCH reception quality of a cell which is a target for handover (target TNE) indicated by the conditional handover command should be superior to PDSCH reception quality of the own cell (source SNE1). The terminal derives PDSCH reception quality of a target cell for handover from an RSRP that is measured by use of a cell reference signal).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao, with the disclosure of conditional handover of the terminal if a condition is met, as disclosed by Tamura. The motivation to combine would have been to provide effective utilization of network resources (Tamura: e.g., ¶ [0050]).
Gao in view of Tamura discloses (Tamura: e.g., ¶ [0045]) detecting that the terminal starts handover to the target network entity when the predetermined condition is satisfied, and the source network entity starts transferring the data addressed to the terminal to the target network entity, notifying a sequence number used for starting transmission of the data addressed to the terminal, and notifying a sequence number 
Gao in view of Tamura does not expressly disclose that the source eNB determines that the conditional handover shall take place based on the received measurements, and coordinates with target eNB to complete handover, i.e.,  sending a handover confirmation message to the second network-side device when detecting that the first measurement result meets a first measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover.
Park discloses and send a handover confirmation message (e.g., FIG. 5, step S13, source eNB makes handover decision after receiving measurement report from UE (Step S12)) to the second network-side device when detecting that the first measurement result meets a first measurement event (e.g., FIG. 5, measurement event A4-1 (step S12), measurement received by source eNB from UE (e.g., 5d paragraph from bottom of page 3: A4-1 event (defined as a handover preparation event) occurs when a downlink signal measurement value (DL measurement) of a cell is higher than a handover preparation reference value (Tprep) in a UE (i.e., candidate cell signal is stronger than signal from serving cell))), wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal (e.g., FIG. 5, steps S14, S15: handover rd  paragraph from bottom) and page 4, 4th paragraph, where source eNB determines to perform the actual handover (FIG. 5, step S19); page 4, 3rd paragraph: …when the handover preparation event (A4-1) occurs, the source eNB determines the neighbor base station for pre-reservation of the base station resources, and the determined neighboring base station resources in the determined base station resources) based on the resource prepared for handover (e.g., FIG. 5, page 4, 1st paragraph: When the neighboring base station for the base station preparation is determined through the handover preparation procedure (A) of step S13, the source eNB 110 transmits a handover request message (Handover Request) to the neighboring eNB 120 (step S14). The neighbor eNB 120, which is reserved in advance (of handover), configures the base station resources (RRC / RLC / MAC / PHY, etc.) in reservation (B) (step S15), and sends a handover request acknowledgment message (Handover Request Ack) to the source eNB 110. (S16 step)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of conditional handover of the terminal to a target cell if a condition is met, as disclosed by Gao in view of Tamura, with the disclosure of the source cell deciding to initiate the handover process based on the condition being met, as disclosed by Park. The motivation to combine would have been to support an efficient handover process (Park: page 4, 4th paragraph).

Regarding Claim 3, Gao in view of Tamura in further view of Park discloses all the limitations of the method according to claim 1. 
wherein after the first network-side device (Park: e.g., FIG. 5, source eNB) receives the handover preparation confirmation message sent by the second network-side device (Park: e.g., FIG. 5, step S16: Handover request Ack from neighbor eNB), the method further comprises: receiving, by the first network-side device, a resource release message (Park: e.g., FIG. 5, step S28: UE context release as part of resource release event (A4-2)) sent by the second network-side device for releasing a resource prepared for handover to the second network (Park: e.g., page 4, 8th paragraph: ...in FIG. 5, the resource release event (A4-2) indicates that a DL measurement value of a cell is lower than a resource management reference value T RMT at a UE, when the UE moves out of the T RMT to the eNB2 C2 (the resource reserved by the handover preparation event A4-1 may be released by the handover); FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the pre-scheduled base station and the previous source base station and transmits a resource release message (UE ContextReleae) to the base station (step S3), the base station (eNB 110) is a resource release procedure), wherein the resource release message is sent by the second network-side device (i.e., serving eNB 120 (the previous target, now serving cell)) when the second network-side device obtains second terminal information of the terminal (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs (i.e., DL measurement value of a cell is lower than a resource management reference value T RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) and determines that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., Page 4, 9th paragraph: …when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the pre-scheduled base station and the previous source base station and transmits a resource release message (UE ContextReleae) to the base station eNB 110 (step S3)… is a resource release procedure).  

Regarding Claim 21, Gao discloses all the limitations of the network-side device according to claim 20.
The functional limitations of Claim 21 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 21.  

Regarding Claim 22, Gao in view of Tamura in further view of Park discloses all the limitations of the network-side device according to claim 21.
The functional limitations of Claim 22 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 22.  

Regarding Claim 26, Gao discloses all the limitations of the network-side device according to claim 25.
claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 26.  

Regarding Claim 27, Gao in view of Tamura in further view of Park discloses all the limitations of the network-side device according to claim 26.
Gao in view of Tamura in further view of Park discloses wherein the processor is further used for obtaining second terminal information of the terminal through the transceiver (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs (i.e., DL measurement value of a cell is lower than a resource management reference value T RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) after completing the handover operation of the terminal based on the resource prepared for handover (i.e., serving eNB is now eNB 120, after HO operation A3-1 had been complete to hand over UE from eNB 110 to eNB 120 (steps S11-S17 in FIG. 5)), determining that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., page 4, 9th paragraph:  DL measurement value of a cell is lower than a resource management reference value T RMT at a UE (i.e., reference value is at the serving, source, eNB (in this case, eNB 120)), and releasing the resource prepared for handover to the second network (Park: e.g., Page 4, 9th paragraph: …when the resource release event A4-2 occurs, the UE transmits a measurement report message (MeasurementReport-event) including the information to the serving eNB 120. When the serving eNB 120 identifies the previous source base 

Regarding Claim 28, Gao in view of Tamura in further view of Park discloses all the limitations of the network-side device according to claim 26.
Gao in view of Tamura in further view of Park discloses wherein the processor is further used for obtaining second terminal information of the terminal through the transceiver (Park: e.g., FIG. 6, page 4, 9th paragraph: when the resource release event A4-2 occurs (i.e., DL measurement value of a cell is lower than a resource management reference value T RMT at a UE), the UE transmits a measurement report message (MeasurementReport-event) (FIG. 5, as part of event A3-1, handover execution) including the information to the serving eNB 120) after completing the handover operation of the terminal based on the resource prepared for handover (i.e., serving eNB is now eNB 120, after HO operation A3-1 had been complete to hand over UE from eNB 110 to eNB 120 (steps S11-S17 in FIG. 5)), determining that the second terminal information meets a predetermined condition for releasing the resource prepared for handover (Park: e.g., page 4, 9th paragraph:  DL measurement value of a cell is lower than a resource management reference value T RMT at a UE (i.e., reference value is at the serving, source, eNB (in this case, eNB 120)), and sending a resource release message to the first network-side device through the transceiver (Park: e.g., Page 4, 9th paragraph: When the serving eNB 120 identifies the previous source base station and transmits a resource release message (UE ContextRelease) to the base station eNB 110, the base station (eNB 110)… is a resource release wherein the resource release message is used for instructing the first network-side device to release a resource prepared for handover to the second network (Park: e.g., FIG. 5, step S29: resource release by eNB 110)  

Regarding Claim 33, Gao discloses all the limitations of the network-side device according to claim 32.
The functional limitations of Claim 33 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 33.  

Regarding Claim 34, Gao discloses all the limitations of the network-side device according to claim 32.
Gao discloses wherein after the processor sends the handover request to the second network-side device (e.g., FIG. 5, steps 502, 503), the processor is further used for receiving a handover preparation confirmation message sent by the second network-side device through the transceiver (e.g., FIG. 5, step 504, 505; ¶ [0090], source eNB receives HANDOVER COMMAND from MME in response to the target eNB having sent HANDOVER REQUEST ACKNOWLEDGE message).
Gao does not expressly disclose sending a measurement configuration for handover to the second network to the terminal, wherein the measurement configuration for handover is used for the terminal to measure the second network to obtain a second measurement result, and to send a handover confirmation message to the second network-side device when detecting that the second measurement result meets a second measurement event, wherein the handover confirmation message is used for 
Tamura discloses sending a measurement configuration for handover to the second network to the terminal (e.g., FIG. 1, CONDITIONAL HANDOVER COMMAND from source NE1 to UE1; ¶ [0044], conditional handover command includes predetermined conditions that are necessary to determine timing at which the terminal UE1 performs handover), wherein the measurement configuration for handover is used for the terminal to measure the second network to obtain a second measurement result (e.g., ¶ [0045], Upon receipt of the conditional handover command, the terminal UE1 consecutively monitors whether or not predetermined conditions to be described later are satisfied; e.g., ¶ [0050] [0051], Condition 1 is that PDSCH reception quality of a cell which is a target for handover (target TNE) indicated by the conditional handover command should be superior to PDSCH reception quality of the own cell (source SNE1). The terminal derives PDSCH reception quality of a target cell for handover from an RSRP that is measured by use of a cell reference signal).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao, with the disclosure of conditional handover of the terminal if a condition is met, as disclosed by Tamura. The motivation to combine would have been to provide effective utilization of network resources (Tamura: e.g., ¶ [0050]).
Gao in view of Tamura discloses (Tamura: e.g., ¶ [0045]) detecting that the terminal starts handover to the target network entity when the predetermined condition 
Gao in view of Tamura does not expressly disclose that the source eNB determines that the conditional handover shall take place based on the received measurements, and coordinates with target eNB to complete handover, i.e., sending a handover confirmation message to the second network-side device when detecting that the second measurement result meets a second measurement event, wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal based on the resource prepared for handover.
Park discloses and to send a handover confirmation message (e.g., FIG. 5, step S13, source eNB makes handover decision after receiving measurement report from UE (Step S12)) to the second network-side device when detecting that the second measurement result meets a second measurement event (e.g., FIG. 5, measurement event A4-1 (step S12), measurement received by source eNB from UE (e.g., 5d paragraph from bottom of page 3: A4-1 event (defined as a handover preparation event) occurs when a downlink signal measurement value (DL measurement) of a cell is higher than a handover preparation reference value (Tprep) in wherein the handover confirmation message is used for instructing the second network-side device to complete a handover operation of the terminal (e.g., FIG. 5, steps S14, S15: handover preparation, followed by A3-1 (handover execution (see FIG. 5, steps S17-S22 and page 3, 3rd  paragraph from bottom) and page 4, 4th paragraph, where source eNB determines to perform the actual handover (FIG. 5, step S19); page 4, 3rd paragraph: …when the handover preparation event (A4-1) occurs, the source eNB determines the neighbor base station for pre-reservation of the base station resources, and the determined neighboring base station resources in the determined base station resources) based on the resource prepared for handover (e.g., FIG. 5, page 4, 1st paragraph: When the neighboring base station for the base station preparation is determined through the handover preparation procedure (A) of step S13, the source eNB 110 transmits a handover request message (Handover Request) to the neighboring eNB 120 (step S14). The neighbor eNB 120, which is reserved in advance (of handover), configures the base station resources (RRC / RLC / MAC / PHY, etc.) in reservation (B) (step S15), and sends a handover request acknowledgment message (Handover Request Ack) to the source eNB 110. (S16 step)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of conditional handover of the terminal to a target cell if a condition is met, as disclosed by Gao in view of Tamura, with the disclosure of the source cell deciding to initiate the handover process based on the condition being met, as disclosed by Park. The motivation to combine would have been to support an efficient handover process (Park: page 4, 4th paragraph).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of 3GPP TS 36.300 V14.2.0 (2017-03); 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN) (hereinafter TS 36.300, included as part of Applicant’s Information Disclosure Statement).

Regarding Claim 4, Gao discloses all the limitations of the method according to claim 1.  And 33, 
Gao discloses first network-side device sending the first handover request to the second network-side device (e.g., FIG. 5) and determining, by the first network-side device, at least one candidate network in the at least one network (e.g., FIG. 5), wherein the at least one candidate network comprises the second network (e.g., FIG. 5; ¶ [0046], inter-PLMN handover; ¶ [0052], PLMN to which target cell (target eNB) belongs).
Gao does not expressly disclose wherein before the first network-side device sends the first handover request to the second network-side device, the method further comprises: receiving, by the first network-side device, a second measurement result sent by the terminal, wherein the second measurement result is obtained by the terminal by measuring at least one network according to a predetermined measurement configuration, and the second measurement result meets a second measurement event; determining, by the first network-side device, at least one candidate network in the at least one network according to the second measurement result.  
TS 36.300 discloses wherein before the first network-side device sends the first handover request to the second network-side device (i.e., prior to handover request message from Source eNB to Target eNB (Page 98, Figure 10.1.2.1.1-1)), the method further comprises: 
receiving, by the first network-side device, a second measurement result sent by the terminal (e.g., page 98, Figure 10.1.2.1.1-1, step 2: Measurement Report from UE), wherein the second measurement result is obtained by the terminal by measuring at least one network according to a predetermined measurement configuration (e.g., page 98, Figure 10.1.2.1.1-1, step 1: source eNB configures the UE measurement procedures (Measurement Control) according to roaming and access restriction information and available frequency information), and the second measurement result meets a second measurement event (e.g., page 98, Figure 10.1.2.1.1-1, step 2: measurement by UE is triggered by receiving the measurement control information); determining, by the first network-side device, at least one candidate network in the at least one network according to the second measurement result (e.g., page 98, Figure 10.1.2.1.1-1, step 3: source eNB makes decision based on measurement report).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao, with the disclosure of conditional handover of the terminal if a measurement condition is met, as disclosed by TS 36.300. The motivation to combine would have been to control the UE’s connection mobility (TS 36.300: e.g., page 98).

Regarding Claim 23, Gao discloses all the limitations of the network-side device according to claim 20.
The functional limitations of Claim 23 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 23.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Wang et al, International Patent Application Publication No. WO 2013010393 A1 (hereinafter Wang; using Google translated version of the original Chinese document).

Regarding Claim 35, Gao discloses all the limitations of the network-side device according to claim 32.
Gao does not expressly disclose wherein the access association information is network state information of the second network; the processor is specifically used for determining the second network as the candidate network when detecting that the network state information of the second network meets a first predetermined access condition.  
Wang discloses wherein the access association information is network state information of the second network (e.g., page 2, Description, 4th paragraph: based on determination that target base station cam admit UE, the target returns a handover request acknowledgement message to the source base station); the processor is specifically used for determining the second network as the candidate network when detecting that the network state information of the second network meets a first predetermined access condition (e.g., page 2, Description, 4th paragraph: the target base station determines whether the UE can be admitted, and if the resource condition of the target base station allows the UE to access, the target…base station returns a handover request acknowledgement message to the source base station, and the handover preparation phase is completed).  
th paragraph).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tamura.

Regarding Claim 36, Gao discloses all the limitations of the network-side device according to claim 32.
Gao discloses wherein the access association information is access control information of the terminal for the second network (e.g., FIG. 5; ¶ [0087], source eNB acquires information about a list of all PLMNs to which the target cell belongs (i.e., different networks)); the processor is specifically used for determining the second network as the candidate network (e.g. FIG. 5, step 502; ¶ [0087], source eNB selects a suitable target cell for the UE, acquires information about the list of all PLMNs, and determines target eNB to send handover request (through MME) to).
Gao does not expressly disclose determining the second network as the candidate network when detecting that the access control information of the second network meets a second predetermined access condition.  
when detecting that the access control information of the second network meets a second predetermined access condition (e.g., ¶ [0050] [0051], Condition 1 is that PDSCH reception quality of a cell which is a target for handover (target TNE) indicated by the conditional handover command should be superior to PDSCH reception quality of the own cell (source SNE1) (i.e., if handover proceeds, source SNE1 knows that the predetermined condition has been met (i.e., a measurement condition, or second condition, with respect to a first condition, target network being on a permitted list for UE, in view of Gao))).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of handover of a terminal between a source and target network entity, as disclosed by Gao, with the disclosure of conditional handover of the terminal if a measurement condition is met, as disclosed by Tamura. The motivation to combine would have been to provide effective utilization of network resources (Tamura: e.g., ¶ [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471